Citation Nr: 0918974	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as due to ionizing radiation 
exposure.   


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran whose 
military service extended from August 1947 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2007 Board remand.  The matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The appellant and her son testified before the undersigned 
Veterans Law Judge at a travel board hearing at the RO in 
June 2006; a transcript is of record and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran participated in Operation Tumbler-Snapper 
during military service, which exposed him to ionizing 
radiation.  

2.  The Veteran died in March 2001; acute renal failure, 
pneumonia and myelodysplastic syndrome were certified as the 
causes of death.  

3.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

4.  None of the causes of the Veteran's death is considered a 
'radiogenic disease' under 38 C.F.R. § 3.309(d) or 38 C.F.R. 
§ 3.311(b)(2) (2008).    

5.  The evidence of record does not demonstrate a causal 
relationship between the causes of the Veteran's death and 
any incident during military service, including exposure to 
ionizing radiation.   


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

In its July 2007 remand, the Board directed the RO to obtain 
a revised radiation dose estimate from the Defense Threat 
Reduction Agency (DTRA), then refer the case to the Under 
Secretary for Benefits for development pursuant to 38 C.F.R. 
§ 3.311(b)(1)(iii). 

The record contains a December 2007 radiation dose estimate 
by the DTRA's Nuclear Test Personnel Review (NTPR) Program.  
The RO referred the case to the Under Secretary for Benefits 
in October 2008.  The case file contains an advisory opinion 
from the Under Secretary for Health, dated in October 2008.  
The Board finds that the RO has substantially complied with 
the July 2007 directives to develop the case in accordance 
with 38 C.F.R. § 3.311(b)(1).  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  


Veterans Claims Assistance Act of 2000 
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  
 
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In a letter dated in September 2004, the RO provided the 
appellant with explanations of the information required to 
substantiate DIC claims based on previously service-connected 
conditions and on conditions not yet service connected.  The 
Veteran was not service connected for any disability at the 
time of his death; this negated the RO's duty to provide a 
statement of conditions for which the Veteran was service-
connected.  The RO sent additional correspondence in August 
2007, informing the appellant of how to establish entitlement 
to service connection for a disability related to exposure to 
ionizing radiation.  
 
With respect to the duty to assist, the RO obtained the 
Veteran's service treatment records, service personnel 
records, a letter from Dr. D.W. and an April 2007 VA-
requested opinion by a hematologist.  The appellant has not 
made the RO or the Board aware of any other evidence relevant 
to her appeal, and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.  
 
Legal Criteria

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b). 
 
In order to be a contributory cause of death, it must be 
shown that there were debilitating effects due to a service-
connected disability that made the Veteran materially less 
capable of resisting the effects of the fatal disease or that 
a service-connected disability had a material influence in 
accelerating death, thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 
 
It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b).  

As to presumptive service connection, some diseases are 
chronic, such as various heart disorders, hypertension, 
diabetes mellitus and psychoses.  These diseases therefore 
will be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year after service.  Even 
this presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  First, presumptive service connection 
under 38 U.S.C.A. §1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain disease present in "radiation-exposed 
Veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. 
§ 3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or 
38 C.F.R. § 3.311, direct service connection must still be 
considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).   

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed Veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  

The second avenue of recovery is found under 38 C.F.R. § 
3.311.  This provision provides that certain listed 
'radiogenic' diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the Veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  A disease is 
also considered a radiogenic disease where competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease is received.  See 38 C.F.R. § 
3.311(b)(4).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit (Court) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation. Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The standard of proof to be applied 
in decisions on claims for Veterans' benefits is set forth in 
38 U.S.C.A. § 5107.  

Analysis

The Veteran died in March 2001 at age 75.  The death 
certificate lists the causes of his death as acute renal 
failure, pneumonia and myelodysplastic syndrome.  At the time 
of his death, the Veteran did not have any service-connected 
disabilities.  

The appellant asserts that the Veteran's myelodysplastic 
syndrome should be service connected as the cause of death 
due to exposure to ionizing radiation during service.  
Records from the Nuclear Test Personnel Review (NTPR) Program 
show that the Veteran participated in Operation Tumbler-
Snapper, a radiation exposure test, in May of 1952.  Based on 
statements by the Veteran's private doctor, the appellant 
believes that the Veteran had myelodysplastic syndrome for 
years prior to his death, which was caused by radiation 
exposure in service.  The appellant expressed this belief in 
her June 2003 notice of disagreement.   

Upon review of the evidence of record, the Board finds that 
service connection for the cause of the Veteran's death is 
not warranted.  As to presumptive service connection for the 
causes of his death under 38 C.F.R. § 3.309(d), the Board 
acknowledges that the Veteran was involved in a "radiation 
risk activity" which exposed him to ionizing radiation 
during military service.  The remaining question is whether 
he had one of the presumptive diseases listed under 38 C.F.R. 
§ 3.309(d)(2).  None of the three listed causes of the 
Veteran's death-acute renal failure, pneumonia or 
myelodysplastic syndrome-are listed in that section.  
Therefore, the Board finds that service connection on a 
presumptive basis is not warranted.  38 C.F.R. § 3.309(d). 

Likewise, none of the Veteran's causes of death are listed as 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  
Therefore, service connection is not warranted under that 
section.  

As to direct service connection, the appellant has not 
alleged, and the record does not show, that the Veteran 
underwent treatment for the causes of death during military 
service.  In fact, service treatment records show that a 
March 1956 bone marrow test revealed no abnormality at that 
time.  The claims file does not contain any medical treatment 
records dating after service.  In a September 2004 letter, 
Dr. D.W., the Veteran's private physician, stated that the 
Veteran had a diagnosis of myelodysplastic syndrome which 
contributed to his death.  The doctor stated that this 
syndrome could be caused by previous radiation exposure.  He 
relayed the Veteran's history of anemia and low platelet 
counts, which required periodic transfusions.  The Veteran 
had a bone marrow biopsy in March 1999, results of which were 
abnormal; a repeat bone marrow biopsy in January 2001 showed 
myelodysplastic syndrome.  

In April 2007, VA obtained a medical opinion as to whether 
there was a relationship between the Veteran's radiation 
exposure and his death.  Dr. J.A., a hematologist, stated 
that the Veteran was 25 years old at the time of his 
radiation exposure; the radiation dose was estimated as 0.2 
rem.  The doctor stated that radiation exposure is well 
recognized as capable of causing acute myeloid leukemia; he 
believed myelodysplastic syndrome to be under the umbrella of 
acute myeloid leukemia, although it is not recognized by VA 
as such.  Based on the low level of radiation exposure 
combined with the period of 47 years before the Veteran 
became ill, the doctor opined that there was very little 
likelihood that the Veteran's myelodysplastic syndrome 
resulted from in-service radiation exposure.

In December 2007, the NTPR Program established new maximum 
dose estimates, which are higher than previous radiation dose 
estimates.  Based on the revised dose estimates, the Under 
Secretary for Health provided a radiation review in October 
2008.  The Under Secretary opined that it was unlikely that 
the Veteran's myelodysplastic syndrome could be attributed to 
occupational ionizing radiation exposure while in military 
service.  In reaching this conclusion, the Under Secretary 
used an established program for estimating the likelihood 
that exposure to ionizing radiation was responsible for the 
Veteran's death; he also used the model for acute myeloid 
leukemia, even though the Veteran had myelodysplastic 
syndrome, which is a precursor to leukemia.   

During the June 2006 Board hearing, the appellant and her son 
testified that the Veteran's exposure to radiation during the 
military ultimately caused his myodisplastic syndrome.  There 
are circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  The Board emphasizes that, although the 
appellant and her son are competent to report their 
observations of the Veteran's symptoms during his lifetime 
and before his death, they are not competent, as laypersons, 
to render etiological opinions as to the medical causes of 
his death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1).  Clinical testing 
and expertise are required to determine the etiology of 
myelodysplastic syndrome.  

Since the only evidence supporting the Veteran's claim is lay 
evidence and a statement by Dr. D.W. which speculated as to 
the connection between in-service radiation exposure and the 
Veteran's cause of death, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


